Case 1:19-cv-00285-CMA-NRN Document 50-2 Filed 01/21/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-CV00285-CMA-NRN


   NICOLAS DONEZ,

               Plaintiff,

   v.

   LEPRINO FOODS COMPANY, a Colorado
   corporation

               Defendant.


    AUDIO RECORDING SNIPPET OF POLICE INVESTIGATION FOUND AT PAGE 17
     OF SUPPLEMENTAL APPENDIX TO DEFENDANT’S REPLY TO PLAINTIFF’S
        RESPONSE IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
